--------------------------------------------------------------------------------

Exhibit 10.18
 
[image0.jpg]
 
June 2, 2014


ShoreTel, Inc.
960 Stewart Drive
Sunnyvale, CA 94085
Attn:  Michael Healy, CFO



Re: (i) That certain Credit Agreement, dated as of March 15, 2012, among
ShoreTel, Inc., a Delaware corporation (the “Borrower”), the sole “Lender” party
thereto (the “Lender”), and Silicon Valley Bank, a California corporation, as
administrative agent and collateral agent for the sole Lender (in such capacity,
the “Administrative Agent”) (as amended by the Fifth Waiver and First Amendment
(defined below), the “Credit Agreement”, the terms defined therein and not
otherwise defined herein being used herein as therein defined), and (ii) that
certain consent, waiver and amendment letter agreement, dated as of November 12,
2012, among the Borrower, the Acquired Business, the sole Lender and the
Administrative Agent (the “Fifth Waiver and First Amendment”).



Dear Mr. Healy:


The Borrower has proposed to the Administrative Agent and the sole Lender that
the definition of “Applicable Margin” set forth in the Credit Agreement be
amended as contemplated herein.  The Administrative Agent and the sole Lender
have agreed to make such amendments to the Credit Agreement, subject to the
terms and conditions hereof.


1.            Amendment to the Credit Agreement.  With effect from and after the
Effective Date, the definition of “Applicable Margin” set forth in the Credit
Agreement shall be amended and restated to read in its entirety as follows:


“Applicable Margin”: the rates per annum set forth under the relevant column
heading below:
 
Pricing
Level
Consolidated EBITDA
Applicable Margin for
Eurodollar Loans
Applicable Margin for
ABR Loans
Commitment Fee
Rate
 
I
> $20,000,000
1.500%
0.000%
0.250%
II
> $10,000,000 but <
$20,000,000
1.750%
0.000%
0.300%
III
> $5,000,000 but <
$10,000,000
2.000%
0.000%
0.375%
IV
> $1,000,000 but <
$5,000,000
2.250%
0.250%
0.375%
V
< $1,000,000
2.500%
0.500%
0.375%

1

--------------------------------------------------------------------------------

Notwithstanding the foregoing, (a) until the delivery of the first Compliance
Certificate required to be delivered pursuant to Section 5.2(b) in connection
with the delivery by the Borrower of the audited consolidated financial
statements required to be delivered to the Administrative Agent pursuant to
Section 5.1 in respect of the fiscal year of the Borrower ending December 31,
2011, the Applicable Margin shall be the rates corresponding to Consolidated
EBITDA for Pricing Level V in the foregoing table, (b) if Borrower fails to
deliver the financial statements required by Section 5.1 and the related
Compliance Certificate required by Section 5.2(b), by the respective date
required thereunder after the end of any related fiscal quarter of the Borrower,
the Applicable Margin shall be the rates corresponding to Consolidated EBITDA
for Pricing Level V in the foregoing table until such financial statements and
Compliance Certificate are delivered, and (c) no reduction to the Applicable
Margin shall become effective at any time when an Event of Default has occurred
and is continuing.


If, as a result of any restatement of or other adjustment to the financial
statements of the Loan Parties or for any other reason, the Administrative Agent
determines that (x) Consolidated EBITDA as calculated by the Borrower as of any
applicable date was inaccurate and (y) a proper calculation of Consolidated
EBITDA would have resulted in different pricing for any period, then (i) if the
proper calculation of Consolidated EBITDA would have resulted in higher pricing
for such period, the Borrower shall automatically and retroactively be obligated
to pay to the Administrative Agent, for the benefit of the applicable Lenders,
promptly on demand by the Administrative Agent, an amount equal to the excess of
the amount of interest and fees that should have been paid for such period over
the amount of interest and fees actually paid for such period; and (ii) if the
proper calculation of Consolidated EBITDA would have resulted in lower pricing
for such period, neither the Administrative Agent nor any Lender shall have any
obligation to repay any interest or fees to the Borrower.


2.            Acknowledgment.  Each of the Borrower and the sole Lender hereby
acknowledges and agrees that, for purposes of (a) determining (pursuant to
Sections 2.09 and 2.10 of the Credit Agreement) the interest rates applicable to
any Loans outstanding on the date hereof and (b) determining the Commitment Fee
Rates applicable to the calculation (pursuant to Section 2.4(b) of the Credit
Agreement) of the Commitment Fees that are to accrue in arrears during the
quarterly period ending on June 30, 2014, the change in such interest rates and
Commitment Fee Rates effected by the amendment and restatement of the definition
of “Applicable Margin” contemplated in Section 1 hereof shall be deemed to have
occurred at the opening of business on the Effective Date (defined below).  The
determination by the Administrative Agent of such interest rates and Commitment
Fee Rates, both before and after giving effect to the amendment contemplated in
Section 1 hereof, shall be conclusive and binding on the Borrower and the sole
Lender in the absence of manifest error.  Each of the Borrower and the sole
Lender further acknowledges and agrees that any determinations of any such
interest rates or Commitment Fee Rates in respect of periods occurring prior to
the Effective Date (defined below) shall be determined with reference to the
formulation of the definition of “Applicable Margin” that appeared in the Credit
Agreement prior to the Effective Date (as defined below).


3.            Representations and Warranties.  In order to induce the
Administrative Agent and the sole Lender to agree to make the amendments
specified in Section 1 hereof, the Borrower represents and warrants to the
Administrative Agent and the sole Lender that:
2

--------------------------------------------------------------------------------

(a)            no Event of Default exists immediately before and that no Default
or Event of Default exists immediately after giving effect to the amendments
contemplated by Section 1 hereof;


(b)            the execution, delivery and performance by the Borrower of this
letter agreement have been duly authorized by all necessary corporate action on
the part of the Borrower and do not and will not require any registration with,
consent or approval of, or notice to or action by, any Person (including any
Governmental Authority) in order to be effective and enforceable;


(c)            this letter agreement and the other Loan Documents to which the
Borrower is party constitute the legal, valid and binding obligations of the
Borrower, and are enforceable against the Borrower in accordance with their
respective terms, without defense, counterclaim or offset; and


(d)            each of the representations and warranties made by the Borrower
in or pursuant to any Loan Document to which it is party (i) that is qualified
by materiality shall be true and correct, and (ii) that is not qualified by
materiality shall be true and correct in all material respects, in each case, on
and as of the date hereof, as if made on and as of such date, except to the
extent any such representation and warranty expressly relates to an earlier
date, in which case such representation and warranty shall have been true and
correct in all material respects as of such earlier date.


4.            Conditions to Effectiveness.  This letter agreement, and the
amendment and restatement of the definition of “Applicable Margin” contemplated
by Section 1 hereof, shall become effective as of the date upon which each of
the following conditions precedent is satisfied (such date, the “Effective
Date”):


(a)            the Administrative Agent shall have received from the Borrower a
duly executed original (or, if elected by the Administrative Agent, an executed
facsimile or PDF followed promptly by an executed original) counterpart of this
letter agreement;


(b)            the Administrative Agent shall have received from the Acquired
Business (in its capacity as a Guarantor) a duly executed original (or, if
elected by the Administrative Agent, an executed facsimile or PDF followed
promptly by an executed original) signature page to the Guarantor Acknowledgment
and Consent attached hereto as Exhibit A; and


(c)            the Borrower shall have paid, in accordance with Section 9.5 of
the Credit Agreement, all costs and expenses of counsel to the Administrative
Agent to the extent invoiced to the Borrower prior to the Effective Date.


5.            Reservation.  The Borrower  acknowledges and agrees that neither
the execution nor the delivery by the Administrative Agent and the sole Lender
of this letter agreement shall (a) be deemed to create a course of dealing or
otherwise obligate the Administrative Agent or the sole Lender to grant similar
amendments under the same or similar circumstances in the future, or (b) be
deemed to create an implied waiver of any right or remedy of the Administrative
Agent or the sole Lender with respect to any term or provision of any Loan
Document (including any term or provision relating to the occurrence of a
Material Adverse Effect).


6.            Governing Law.  THIS LETTER AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS LETTER AGREEMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF
CALIFORNIA.  This letter agreement is subject to the provisions of Section 9.14
of the Credit Agreement relating to submission to jurisdiction, jury trial
waiver and judicial reference, which provisions are by this reference
incorporated herein, mutatis mutandis, as if set forth herein in full.
3

--------------------------------------------------------------------------------

7.            Successors and Assigns.  This letter agreement shall be binding
upon and inure to the benefit of the parties hereto and to the benefit of their
respective successors and assigns.  No third party beneficiaries are intended in
connection with this letter agreement.


8.            Entire Agreement; Amendments.  This letter agreement, together
with the Credit Agreement and the other Loan Documents, contains the entire and
exclusive agreement of the parties hereto with reference to the matters
discussed herein and therein.  This letter agreement supersedes all prior drafts
and communications with respect hereto and may not be amended except in
accordance with the provisions of Section 9.1 of the Credit Agreement.


9.            Severability.  If any term or provision of this letter agreement
shall be deemed prohibited by or invalid under any applicable law, such
provision shall be invalidated without affecting the remaining provisions of
this letter agreement, respectively.


10.         Reimbursement of Costs and Expenses.  The Borrower covenants to pay
or reimburse the Administrative Agent, upon demand, for all reasonable and
documented costs and expenses (including the allocated costs of in-house
counsel) incurred by the Administrative Agent in connection with the
development, preparation, negotiation, execution and delivery of this letter
agreement.


11.         Counterparts.  This letter agreement may be executed in any number
of counterparts, each of which shall be deemed an original, but all such
counterparts together shall constitute but one agreement.


12.         Loan Document.  This letter agreement shall constitute a Loan
Document.


Please indicate your acknowledgement of and agreement with the terms and
provisions set forth in this letter agreement by countersigning and returning
three originally-executed counterpart signature pages hereto, and three
originally-executed signature pages to the Guarantor Acknowledgment and Consent
attached hereto as Exhibit A, to the attention of Stephen Chang at the following
address:


Stephen Chang
Silicon Valley Bank
555 Mission Street, Suite 900
San Francisco, CA 94105
(415) 764-3163


(Remainder of page intentionally left blank; signature pages follow)
4

--------------------------------------------------------------------------------

Very truly yours,


SILICON VALLEY BANK,
as Administrative Agent


By:
 /s/ Richard DaCosta
Name:
Richard DaCosta
Title:
Director



SILICON VALLEY BANK,
as the sole Lender


By:
 /s/ Richard DaCosta
Name:
Richard DaCosta
Title:
Director



ACKNOWLEDGED AND AGREED:


SHORETEL, INC.,
as the Borrower


By:
/s/ Mike Healy
Name:  
Mike Healy
Title:
Senior Vice President and Chief Financial Officer

5

--------------------------------------------------------------------------------

EXHIBIT A


GUARANTOR ACKNOWLEDGEMENT AND CONSENT


The undersigned, a Guarantor with respect to the Obligations of the Borrower to
the Administrative Agent and the Lenders under the terms of the Loan Documents,
hereby:


(a)            acknowledges and consents to the execution, delivery and
performance by the Borrower of the foregoing letter agreement (the “Second
Amendment Agreement”);


(b)            represents and warrants that (i) no default exists under the
Guarantee and Collateral Agreement or any other Loan Document to which the
undersigned is a party, and (ii) the execution and delivery by it of this
Guarantor Acknowledgement and Consent (A) are within its limited liability
company power, (B) have been duly authorized by all necessary limited liability
company action, and (C) do not require the consent, approval or authorization of
any Person which has not been previously obtained; and


(c)            reaffirms and agrees that the Guarantee and Collateral Agreement
as to which the undersigned is party, and all other Loan Documents and
agreements executed and delivered by the undersigned to the Administrative Agent
and/or the Lenders in connection with the Guarantee and Collateral Agreement,
are in full force and effect without defense, offset or counterclaim and will so
continue.


All capitalized terms used but not otherwise defined herein shall have the
respective meanings assigned to such terms in the Credit Agreement (as defined
in the Second Amendment Agreement).


This Guarantor Acknowledgement and Consent shall constitute a Loan Document
under the Credit Agreement.
 

  M5 NETWORKS, LLC  
By:
/s/ Mike Healy
Name:
Mike Healy
Title:
Senior Vice President and Chief Financial Officer

 
Exhibit A
Guarantor Acknowledgment and Consent
 
 

--------------------------------------------------------------------------------
